DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on April 30, 2019. It is noted, however, that applicant has not filed a certified copy of the 201910362597.7 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites: 
A method for evaluating a consistency of a battery pack, comprises: 
obtaining an initial rated capacity and an initial dischargeable electric quantity of each cell in a battery pack after a charge and discharge cycle of the battery pack; 
generating a first data diagram for every cells of the battery pack based upon the initial rated capacity and the initial dischargeable electric quantity of each cell; 
after using the battery pack for a period of time, obtaining a real rated capacity and a real dischargeable electric quantity of each cell in the battery pack; 
generating a second data diagram for every cells of the battery pack based upon the real rated capacity and the real dischargeable electric quantity of each cell; 
obtaining a first information of key cells in the first data diagram; 
defining an initial cell distribution region on the first data diagram according to the first information by processing the first data diagram; 
calculating a first area of the initial cell distribution region; 
obtaining a second information of the key cells in the second data diagram; 
defining a real cell distribution region on the second data diagram according to the second information by processing the second data diagram; 
calculating a second area of the real cell distribution region; and 
evaluating the consistency of the battery pack according to the first area of the initial cell distribution region and the second area of the real cell distribution region.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes – 
For example, steps of: 
“generating a first data diagram for every cells of the battery pack based upon the initial rated capacity and the initial dischargeable electric quantity of each cell; 
generating a second data diagram for every cells of the battery pack based upon the real rated capacity and the real dischargeable electric quantity of each cell; 
defining an initial cell distribution region on the first data diagram according to the first information by processing the first data diagram; 
calculating a first area of the initial cell distribution region; 
defining a real cell distribution region on the second data diagram according to the second information by processing the second data diagram; 
calculating a second area of the real cell distribution region
; and 
evaluating the consistency of the battery pack according to the first area of the initial cell distribution region and the second area of the real cell distribution region” are treated as belonging to mental process grouping.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements:
Claim 1: obtaining initial and real rated capacities and dischargeable electric quantities; and obtaining first and second information of key cells.

In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claim is directed to a judicial exception and requires further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claim, therefore, is not directed toward a practical application, and is not patent eligible.
With regards to the dependent claims, claims 2-12 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 11, 13-15, 19 and-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. ("Determination of the battery pack capacity considering the estimation error using a Capacity–Quantity diagram", Applied Energy, Volume 177, 2016, Pages 384-392, ISSN 0306-2619, 1 Sep. 2016), hereinafter “Ouyang”.

Regarding Claim 1, Ouyang teaches method for evaluating a consistency of a battery pack, comprises: 
(Ouyang, p. 386, Fig. 1 the definition of the EOC and the EOD of the battery pack); 
generating a first data diagram for every cells of the battery pack based upon the initial rated capacity and the initial dischargeable electric quantity of each cell (Ouyang, p. 386, Fig. 2. The Capacity-Quantity diagram); 
after using the battery pack for a period of time (Ouyang, p. 389, Table 4 Test profile to measure pack capacity), obtaining a real rated capacity and a real dischargeable electric quantity of each cell in the battery pack (Ouyang, p. 388, Figs. 6 and 7; Information/data used to create the figs); 
generating a second data diagram for every cells of the battery pack based upon the real rated capacity and the real dischargeable electric quantity of each cell (Ouyang, p. 388, Fig. 6 is created after observing the battery pack under different conditions (see Tables 1 and Fig. 5)); 
obtaining a first information of key cells in the first data diagram (Ouyang, p. 391, Table 6, Row T1); 
defining an initial cell distribution region on the first data diagram according to the first information by processing the first data diagram (Ouyang, p. 390, Fig. 11, region between Condition (b) and Condition (c) represents normal consistency); 
obtaining a second information of the key cells in the second data diagram (Ouyang, p. 391, Table 6, Row T2); 
defining a real cell distribution region on the second data diagram according to the second information by processing the second data diagram (Ouyang, p. 390, Fig. 11, region between Conditions (a) and (b) represents abnormal consistency); and 
(Ouyang, p. 390, Fig. 11, the regions between the conditions determine the consistency of the battery pack.).
Ouyang does not explicitly teach calculating a first area of the initial cell distribution region; and calculating a second area of the real cell distribution region.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Ouyang to explicitly teach calculating the areas of the defined region, because calculating the area of the defined regions allows for quantitative comparison between the regions to determine pack consistency, instead of qualitatively as shown in Ouyang Fig. 11. When the cells of the battery pack are spread out, covering a large area, especially outside of the bounds of Condition(c) of Fig. 11 (Ouyang, p. 390), the battery pack is determined to have a lower consistency. While when the cells are more tightly clustered, covering a small area, or when the cluster of cells is within Condition(c), the battery pack is determined to have a higher consistency. Therefore, consistency is already comparable.

Regarding Claim 2, Ouyang further teaches the method of claim 1, wherein the obtaining an initial rated capacity and an initial dischargeable electric quantity of each cell in the battery pack comprises: 
charging the battery pack with a constant charge current Ic from a zero time point (Ouyang, p. 389, Table 4, Step 2 Constant current charge); 
recording a time point Tic when a terminal voltage of each cell reaches a voltage limit for charge until terminal voltages of all cells reach the voltage limit for charge, wherein i denotes a reference number for each cell (Ouyang, p. 390, Fig. 10); 
(Ouyang, p. 390, Equation (24) tα in the integral of the numerator is a first time point of the rate of change of the charge. Note, Icell of equation (24) can be charge or discharge current). 
after terminal voltages of all cells reach to the voltage limit for charge, resting the battery pack for a preset time period (Ouyang, p.389, Table 4, Step 3 Rest after constant current charge); 
after the preset time period, discharging the battery pack with a constant discharge current ID (Ouyang, p.389, Table 4, Step 4 constant current discharge), recording a time point 1 D when the terminal voltage of each cell reaches to a voltage limit for discharge until terminal voltages of all cells reach to the voltage limit for discharge (Ouyang, p. 390, Fig. 10), and recording an earliest time point D as TminD (Ouyang, p. 390, Equation (24) tα in the integral of the numerator is a first time point of the rate of change of the charge. Note, Icell of equation (24) can be charge or discharge current); 
Ouyang does not explicitly teach calculating the initial rated capacity of each cell by an equation I:

    PNG
    media_image1.png
    33
    136
    media_image1.png
    Greyscale

wherein Qi denotes the rated capacity of each cell; and 
calculating the initial dischargeable electric quantity of each cell by an equation I-I:

    PNG
    media_image2.png
    33
    156
    media_image2.png
    Greyscale

wherein ED denotes the dischargeable electric quantity of each cell. 
However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify Ouyang to explicitly teach calculating initial rated capacity by equation I because the equation is used to calculate battery capacity (Ouyang, p. 390, Equation (24), The numerator is integral of the rate of change of charge within the cells, which is the capacity). Similarly the same motivation can be used to modify Ouyang to teach calculating initial dischargeable electric quantity 


Regarding Claim 3, Ouyang further teaches the method of claim 2, wherein the obtaining a real rated capacity and a real dischargeable electric quantity of each cell in the battery pack comprises:
obtaining an open circuit voltage of each cell in the battery pack (Ouyang, p. 388-389, Col. 2, Paragraph 2 “he BMS sampling board monitors each of the cell voltages”; also see Fig. 8, 4. BMS Sampling board. ); 
obtaining a state of charge SOC of each cell based upon the open circuit voltage obtained (Ouyang, p.389, Fig. 9, The SOC of the cells is determined from the voltages of the cells, also note Fig. 8 shows the BMS sampling board taking an open circuit voltage of the battery cell); 
obtaining the initial rated capacity of each cell from the first data diagram as the real rated capacity of each cell (Ouyang, p.388, Table 2); and 
calculating the real dischargeable electric quantity of each cell based upon the state of charge SOC and the initial rated capacity of each cell according to the following equation IV:

    PNG
    media_image3.png
    17
    53
    media_image3.png
    Greyscale

wherein ER denotes the real dischargeable electric quantity of each cell (Ouyang, p.386, Fig. 1 RDQ (remaining discharge quantity) is analogous real discharge electric quantity; Note the sum of RDQ and RCQ (remaining charge quantity) is the total charge/capacity of the battery).

Regarding Claim 4, Ouyang further teaches the method of claim 1, wherein the first data diagram and the second data diagram are each a 2D graph based on a rectangular coordinate system, an x-axis in the first data diagram is the initial rated capacity, a y-axis in the first data diagram is the initial (Ouyang Figs. 2 and 6).

Regarding Claim 5, Ouyang further teaches the method of claim 4, wherein the key cells comprise a cell with a lowest chargeable electric quantity, a cell with a lowest dischargeable electric quantity, a cell with a lowest rated capacity, and a cell with a highest rated capacity in the battery pack (Ouyang, p.385-386, Col. 2, Paragraph 2 “The capacity of a battery pack is determined by the two worst cells, the cell (Cell A) with the minimum remaining charging electric quantity (RCQ) determines the EOC, whereas the cell (Cell B)with the minimum remaining discharging electric quantity (RDQ)determines the EOD”, Fig. 1, Cells 3 and 5 eventually become Cell A and Cell B ); 
the first information includes first locations of coordinate points of the key cells in the first data diagram (Ouyang, p.390, Fig. 11, Cells A and B fall within RCQ and RDQ lines), and first boundary lines of the initial cell distribution region are drawn based on the first locations (Ouyang, p.390, Fig. 11, Regions are determined by Cells A and B and their response under the different conditions); and 
the second information includes second locations of coordinate points of the key cells in the second data diagram (Ouyang, p.390, Fig. 11, Cells A and B fall within RCQ and RDQ lines), and second boundary lines of the real cell distribution region are drawn based on the second locations (Ouyang, p.390, Fig. 11, Regions are determined by Cells A and B and their response under the different conditions).

Regarding Claim 11, Ouyang further teaches the method of claim 1, wherein the evaluating the consistency of the battery pack comprises: 
(Ouyang, p.390, Fig. 11, the region outside of condition (b) indicates poor consistency within the battery pack); 
determining that the consistency of the battery pack is good if the second area of the real cell distribution region is consistent with the first area of the initial cell distribution region (Ouyang, p.389, Col. 2, Paragraph 3, “Condition (b) and Condition(c) is the normal inconsistent condition between see”; Fig. 11. Therefore if the battery pack falls within that region the consistency of the pack is good.); and 
determining that the consistency of the battery pack is poor if the second area of the real cell distribution region is not consistent with the first area of the initial cell distribution region (Ouyang, p.389, Col. 2, Paragraph 3, “Condition (a) represents the worst inconsistent condition in this study”; see Fig. 11. Therefore if the battery pack falls within that region the consistency of the pack is poor.).

Regarding Claim 13, Ouyang teaches a strategy for balancing a battery pack, comprises: 
obtaining an initial rated capacity and an initial dischargeable electric quantity of each cell in an unused battery pack after a charge and discharge cycle of the battery pack (Ouyang, p. 386, Fig. 1 the definition of the EOC and the EOD of the battery pack); 
generating a first data diagram for every cells of the battery pack based upon the initial rated capacity and the initial dischargeable electric quantity of each cell (Ouyang, p. 386, Fig. 2. The Capacity-Quantity diagram); 
after using the battery pack for a period of time (Ouyang, p. 389, Table 4 Test profile to measure pack capacity), obtaining a real rated capacity and a real dischargeable electric quantity of each cell in the battery pack (Ouyang, p. 388, Figs. 6 and 7; Information/data used to create the figs); 
(Ouyang, p. 388, Fig. 6 is created after observing the battery pack under different conditions (see Tables 1 and Fig. 5)); 
obtaining a first information of key cells in the first data diagram (Ouyang, p. 391, Table 6, Row T1); 
defining an initial cell distribution region on the first data diagram according to the first information by processing the first data diagram (Ouyang, p. 390, Fig. 11, region between Condition (b) and Condition (c) represents normal consistency); 
obtaining a second information of the key cells in the second data diagram (Ouyang, p. 391, Table 6, Row T2);
defining a real cell distribution region on the second data diagram according to the second information by processing the second data diagram (Ouyang, p. 390, Fig. 11, region between Conditions (a) and (b) represents abnormal consistency); 
judging whether the second area of the real cell distribution region is consistent with the first area of the initial cell distribution region (Ouyang, p. 390, Fig. 11, the regions between the conditions determine the consistency of the battery pack.); and 
when the second area of the real cell distribution region is not consistent with the first area of the initial cell distribution region, balancing the battery pack until the second area of the real cell distribution region is consistent with the first area of the initial cell distribution region (Ouyang, p. 391, Col. 2, Paragraph 4, “Future work is being conducted on cell balance based on the theory proposed in this paper, including: (1) analyzing different cell balance methods considering the errors in Eq.(26)with the C–Q diagram and (2) utilizing the test platform in Fig. 8to verify the cell balance research”; Also see Fig. 11, when the battery pack is determined to be outside of the orange zone, the pack is balanced in order to shift it back within the orange zone of normal condition (b)).

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Ouyang to explicitly teach calculating the areas of the defined region, because calculating the area of the defined regions allows for quantitative comparison between the regions to determine pack consistency, instead of qualitatively as shown in Ouyang Fig. 11. When the cells of the battery pack are spread out, covering a large area, especially outside of the bounds of Condition(c) of Fig. 11 (Ouyang, p. 390), the battery pack is determined to have a lower consistency. While when the cells are more tightly clustered, covering a small area, or when the cluster of cells is within Condition(c), the battery pack is determined to have a higher consistency. Therefore, consistency is already comparable.

Regarding Claim 14, Ouyang further teaches strategy of claim 13, wherein the first data diagram and the second data diagram are each a 2D graph based on a rectangular coordinate system, an x-axis in the first data diagram is the initial rated capacity, a y-axis in the first data diagram is the initial dischargeable electric quantity, an x-axis in the second data diagram is the real rated capacity, a y-axis in the second data diagram is the real dischargeable electric quantity, and a coordinate point of each cell in the 2D graph is drawn as a scattered dot (Ouyang Figs. 2 and 6).

Regarding Claim 15, Ouyang further teaches strategy of claim 14, wherein the key cells comprise a cell with a lowest chargeable electric quantity, a cell with a lowest dischargeable electric quantity, a cell with a lowest rated capacity, and a cell with a highest rated capacity in the battery pack (Ouyang, p.385-386, Col. 2, Paragraph 2 “The capacity of a battery pack is determined by the two worst cells, the cell (Cell A) with the minimum remaining charging electric quantity (RCQ) determines the EOC, whereas the cell (Cell B)with the minimum remaining discharging electric quantity (RDQ)determines the EOD”, Fig. 1, Cells 3 and 5 eventually become Cell A and Cell B ); 
the first information includes first locations of coordinate points of the key cells in the first data diagram (Ouyang, p.390, Fig. 11, Cells A and B fall within RCQ and RDQ lines), and first boundary lines of the initial cell distribution region are drawn based on the first locations (Ouyang, p.390, Fig. 11, Regions are determined by Cells A and B and their response under the different conditions); and 
the second information includes second locations of coordinate points of the key cells in the second data diagram (Ouyang, p.390, Fig. 11, Cells A and B fall within RCQ and RDQ lines), and second boundary lines of the real cell distribution region are drawn based on the second locations (Ouyang, p.390, Fig. 11, Regions are determined by Cells A and B and their response under the different conditions).

Regarding Claim 19, Ouyang further teaches the strategy of claim 13, wherein the obtaining an initial rated capacity and an initial dischargeable electric quantity of each cell in the battery pack comprises: 
charging the battery pack with a constant charge current Ic from a zero time point (Ouyang, p. 389, Table 4, Step 2 Constant current charge); 
recording a time point Tic when a terminal voltage of each cell reaches a voltage limit for charge until terminal voltages of all cells reach the voltage limit for charge, wherein i denotes a reference number for each cell (Ouyang, p. 390, Fig. 10); 
recording an earliest time point Tic as Tminc (Ouyang, p. 390, Equation (24) tα in the integral of the numerator is a first time point of the rate of change of the charge. Note, Icell of equation (24) can be charge or discharge current). 
(Ouyang, p.389, Table 4, Step 3 Rest after constant current charge); 
after the preset time period, discharging the battery pack with a constant discharge current ID (Ouyang, p.389, Table 4, Step 4 constant current discharge), recording a time point 1 D when the terminal voltage of each cell reaches to a voltage limit for discharge until terminal voltages of all cells reach to the voltage limit for discharge (Ouyang, p. 390, Fig. 10), and recording an earliest time point D as TminD (Ouyang, p. 390, Equation (24) tα in the integral of the numerator is a first time point of the rate of change of the charge. Note, Icell of equation (24) can be charge or discharge current); 
Ouyang does not explicitly teach calculating the initial rated capacity of each cell by an equation I:

    PNG
    media_image1.png
    33
    136
    media_image1.png
    Greyscale

wherein Qi denotes the rated capacity of each cell; and 
calculating the initial dischargeable electric quantity of each cell by an equation I-I:

    PNG
    media_image2.png
    33
    156
    media_image2.png
    Greyscale

wherein ED denotes the dischargeable electric quantity of each cell.
However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify Ouyang to explicitly teach calculating initial rated capacity by equation I because the equation is used to calculate battery capacity (Ouyang, p. 390, Equation (24), The numerator is integral of the rate of change of charge within the cells, which is the capacity). Similarly the same motivation can be used to modify Ouyang to teach calculating initial dischargeable electric quantity using equation I-I, because initial rated capacity and initial dischargeable electric quantity are analogous to RCQ and RDQ, respectively, and the sum of RDQ and RCQ (remaining charge quantity) is the total charge/capacity of the battery.

Regarding Claim 20, Ouyang further teaches the strategy of claim 19, wherein the obtaining a real rated capacity and a real dischargeable electric quantity of each cell in the battery pack comprises:
obtaining an open circuit voltage of each cell in the battery pack (Ouyang, p. 388-389, Col. 2, Paragraph 2 “he BMS sampling board monitors each of the cell voltages”; also see Fig. 8, 4. BMS Sampling board. ); 
obtaining a state of charge SOC of each cell based upon the open circuit voltage obtained (Ouyang, p.389, Fig. 9, The SOC of the cells is determined from the voltages of the cells); 
obtaining the initial rated capacity of each cell from the first data diagram as the real rated capacity of each cell (Ouyang, p.388, Table 2); and 
calculating the real dischargeable electric quantity of each cell based upon the state of charge SOC and the initial rated capacity of each cell according to the following equation IV:

    PNG
    media_image3.png
    17
    53
    media_image3.png
    Greyscale

wherein ER denotes the real dischargeable electric quantity of each cell (Ouyang, p.386, Fig. 1 RDQ (remaining discharge quantity) is analogous real discharge electric quantity; Note the sum of RDQ and RCQ (remaining charge quantity) is the total charge/capacity of the battery).

Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additionally, Claim 17 is allowable due to its dependence on Claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng et al. ("Understanding aging mechanisms in lithium-ion battery packs: From cell capacity loss to pack capacity evolution", Journal of Power Sources, Volume 278, 15 March 2015, Pages 287-295, ISSN 0378-7753) discloses Understanding aging mechanisms in lithium-ion battery packs.
Wang et al. (US 20170170669 A1) discloses a Method for Managing Capacity of Lithium Ion Battery.
Hong et al. (US 9897663 B2) discloses Integrated DC/DC Converter, Electrochemical Energy Storage System, and Methods for Analyzing Electrochemical Impedance Spectroscopy and Working State of Electrochemical Energy Storage Apparatus.
Zhao et al. (“Analysis on Inconsistency of Electric Bicycle Battery Pack”, National Active Distribution Network Technology Research Center (NANTEC), Beijing Jiaotong University, Beijing 100044, China, 2014 IEEE Conference and Expo Transportation Electrification Asia-Pacific (ITEC Asia-Pacific) (Page(s): 1-5)) discloses Analysis on Inconsistency of Electric Bicycle Battery Pack.
Hayashi et al. (US 20130187610 A1) discloses Charging/discharging Monitoring Device for Monitoring Charging/discharging of Battery Pack Used for Driving Motor of E.g. Electric Vehicle, Has Wiring Part Whose Length Includes Hinder Resonance Caused against Electromagnetic Wave Noises.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	02/22/2021

/ALESSANDRO V AMARI/               Supervisory Patent Examiner, Art Unit 2863